COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-107-CV
 
IN THE INTEREST OF I.M.,
K.M.,
A.M., AND M.M., CHILDREN
 
 
                                               ----------
           FROM
THE 323RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant V.M.=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal of appellant V.M.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).  The appeal of appellant T.N.
remains pending.
 
PER
CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  June 25, 2009




[1]See Tex. R. App. P. 47.4.